DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of Group I, species A. 2 and B. 1 in the reply filed on 07/20/2022 is acknowledged.  The traversal is on the ground(s) that:
1. “The Office does not point out which group is the combination and which group is the subcombination.”
2. “Group II involves four chambers according to claim 53 of Group I. As a result, Group I should be the subcombination, and Group II should be the combination.”
3. “Applicant notes that this is the second consecutive restriction requirement issued, and the Office did not view the current restriction as proper in the first restriction requirement.”
4. “Species 2 for Genus A is encompassed by claim 56. Claim 54 is generic. Claim 55 is withdrawn. The restriction is improper because the species are not mutually exclusive. A reagent channel can be connected to both a supply of a fluid containing cell nutrients and a supply of a fluid that lyses cells upon delivery of the fluid into the chamber.  Paragraph [0062] discloses Aspect 56, which includes the reagent channel "connected to a supply of a fluid that lyses cells upon delivery of the fluid into the chamber." Paragraph [0083] discloses that "nutrient medium" can be supplied through a reagent channel with the chamber of Aspect 56”
This is not found persuasive because: 
1. As noted in the 05/20/2022, “Inventions I and II are related as combination and subcombination.”
2. This argument is confusing.  As noted in the 05/20/2022, “… the combination as claimed does not require the particulars of the subcombination as claimed because Group I does not require a plurality of four or more chambers.”  Note that the combination (Group I) requires a chamber as recited in claim 53; and the subcombination (Group II) requires a plurality of four or more chambers, each having its own separate input channel, wherein each of the input channels is configured to supply cells from a common source.
3. Restriction is proper at any stage of prosecution up to final action, a second requirement may be made when it becomes proper, even though there was a prior requirement with which applicant complied.
4. Examiner reviewed both paragraphs 0062 & 0083 of the specification.  However, the paragraphs do not disclose the reagent channel is connected to both: a supply of a fluid containing cell nutrients and a fluid that lyses cells.
The requirement is still deemed proper and is therefore made FINAL.

In view of the specification at ¶ 0215, election of Species B: extracellular matrix vs. fibronectin is withdrawn.  Claim 70 is being examined.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a gas permeable membrane separating the chamber from a supply channel, wherein the supply channel is configured to bring a gaseous mixture to the chamber, and the gas permeable membrane is configured so that gasses may be exchanged between the chamber and the supply channel” (claim 53), “convex lower surface” (claim 67) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
In view of the specification at ¶ 0160, “an input channel configured so that nucleated eukaryotic cells can pass intact through the input channel and into the chamber; a plurality of four or more drain channels configured so that fluid but not nucleated eukaryotic cells can exit the chamber” in claim 53 has been interpreted as an input channel means for passing intact nucleated eukaryotic cells of about 4-100 microns through the input channel and into the chamber; and a plurality of four or more drain channel means for allowing fluid but not nucleated eukaryotic cells of about 4-100 microns can exit the chamber.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 53, 54, 56-59, 61, 62, 65, 67-72 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 53 is unclear if the “nucleated eukaryotic cells” in L5 is referring to intact nucleated eukaryotic cells in L3 or different nucleated eukaryotic cells.
Regarding claim 53, the phrase “may be” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  
Claim 53 is vague and unclear reciting “a gas permeable membrane separating the chamber from a supply channel, wherein the supply channel is configured to bring a gaseous mixture to the chamber”.  It is unclear if the supply channel is a structural part of the claimed chamber or not.  In addition, it is unclear if the applicant is trying to claim gaseous mixture or not.
Claim 54 is unclear if the “cells” in L4 is referring to the nucleated eukaryotic cells of claim 53 or different cells.
Claim 56 is unclear if the “cells” in L2 is referring to the nucleated eukaryotic cells of claim 53 or different cells.
Claim 57 is unclear if the “cells” in L2 is referring to the nucleated eukaryotic cells of claim 53 or different cells.
Claim 58 is unclear if the “cells” in L3 is referring to the nucleated eukaryotic cells of claim 53 or different cells.
Claim 61 is unclear if the “intact cells” in L4 is referring to the nucleated eukaryotic cells of claim 53 or different cells.
Claim 62 is unclear if the “intact cells” in L2 is referring to the nucleated eukaryotic cells of claim 53 or different cells.
Claim 65 is unclear reciting “across at its narrowest diameter”, because the phrase “its” is unclear.
Claim 72 is unclear if the “eukaryotic cells” in L1 is referring to the nucleated eukaryotic cells of claim 53 or different cells.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 53, 54, 56-59, 62, 65, 67-72 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Chou et al. (US 2004/0072278).
Chou et al. teach:
53. A chamber (906) in a microfluidic device that is configured for receiving and maintaining live cells (see ¶ 0303-0307 for example), the chamber comprising: 
an input channel (904) configured so that nucleated eukaryotic cells can pass intact through the input channel and into the chamber (see claims 1, 17, and ¶ 0497 for example); 
a plurality of four or more drain channels (908) configured so that fluid but not nucleated eukaryotic cells can exit the chamber (see i.e., “size-selective channels may retain particles that are too large to enter the channels. (Size-selective channels also may be referred to as filter channels, microchannels, or particle-restrictive or particle-selective channels.)” ¶ 0214; and claims 1, 17, and ¶ 0497 for example); and 
a gas permeable material (see ¶ 0281 for example; see also fluid-permeable membrane ¶ 0214) separating the chamber from a supply channel, wherein the supply channel is capable of bring a gaseous mixture to the chamber (e.g., desired gas composition ¶ 0281), and the gas permeable material is capable so that gasses may be exchanged (¶ 0281).
Regarding claim 1, Chou et al. meet all the structural limitations recited by the instant invention.  Applicants’ preamble recites “for receiving and maintaining live cells”.  However, there is nothing in the body of the claim which relates to receiving and maintaining live cells.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).

With regard to limitations in claims 54, 56, 57, 58, 62, (e.g., “for maintaining or treating cells in the chamber.”, “that lyses cells upon delivery of the fluid into the chamber”, “thereby directing cells towards the chamber's center”, “…distributed around the chamber in a manner that allows fluid to flow from the input channel into the chamber and out the drain channels without drawing cells in the chamber towards the drain channels”, etc.), these claim limitations are considered process or intended use limitations, which do not further delineate the structure of the claimed apparatus from that of the prior art.  The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). 

Regarding claims 54, 56-59, 62, 65, 67-72, Chou et al. teach:
54. The chamber of claim 53, wherein the chamber or the input channel is connected to a reagent channel configured for supplying a fluid comprising one or more reagents capable of maintaining or treating cells in the chamber (see i.e., “Treatment mechanism 1936 may include plural reagent reservoirs 1950, valves 1952 that regulate flow from each reagent reservoir, and a valve 1954 to regulate communication between entire” ¶ 0560).
56. The chamber of claim 54, wherein the reagent channel is connected to a supply of a fluid capable of lysing cells (e.g., Solutions or liquids to lyse cells ¶ 0752) upon delivery of the fluid into the chamber.
57. The chamber of claim 53, wherein the input channel tapers towards the chamber (see tapered shape of a particle collection mechanism 854 from area near V4 to the input in Fig. 24), capable of directing cells towards the chamber's center.
58. The chamber of claim 53, wherein the drain channels are distributed around the chamber (see Fig. 27 for example).
59. The chamber of claim 58, wherein the chamber has a perimeter that is substantially circular or oval in shape, and the drain channels are distributed over more than 180 degrees of the perimeter (see Fig. 27 for example).
62. The chamber of claim 53, wherein the drain channels contain beads or a filter, capable of inhibiting passage of intact cells into the drain channels (see Fig. 17 & ¶ 0458-0461).
65. The chamber of claim 53, at least 50 microns across diameter (¶ 0541).
67. The chamber of claim 53, comprising a convex lower surface (see i.e., convex lower surface of the retention area 906 in Fig. 27 for example).
68. The chamber of claim 53, comprising a lower surface coated with a substance that promotes cell adhesion (see i.e., “the retention area may be used to culture cells to promote cell growth” ¶ 0497; and retention mechanism includes locally treating with an extracellular matrix, such as fibronectin ¶ 0216-0219).
69. The chamber of claim 68, wherein the substance is an extracellular matrix (¶ 0216-0219).
70. The chamber of claim 68, wherein the substance is fibronectin (¶ 0216-0219).
71. The chamber of claim 53, wherein the chamber, the input channel, and the drain channels are filled with fluid (see ¶ 0496 for example).
72. The chamber of claim 53, containing at least two eukaryotic cells (see ¶ 0348 for example).



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 61 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chou et al. (US 2004/0072278).
Regarding claim 61, Chou et al. teach: 61. The chamber of claim 53, wherein the drain channels connect to the chamber through drain openings (i.e., openings of channels 908) and the input channel connects to the channel though an input opening (i.e., opening of channel 904), and the diameter of the drain openings is less than the diameter of the input opening, thereby inhibiting passage of intact cells into the drain channels (see ¶ 0497 for example).  However, Chou et al. do not explicitly teach the diameter of the drain openings is less than 20% of the diameter of the input opening.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to select appropriate opening diameters to retain cells of interest in the retention area and inhibit passage into the drain channel, such as a diameter of the drain openings is less than 20% of a diameter of the input opening, as “relative dimensions or cross-sectional geometries may be selected based the application and the size of input particles being analyzed.” (¶ 0333).  Selecting appropriate diameter sizes necessary for the design of the system would have been obvious to one of ordinary skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kanai et al. (US 2011/0036862) teach a microfluidic device comprising a tapered input, a chamber, and a plurality of channels connected to the chamber, see Fig. 6A for example.
Hung et al. (US 2019/0106664) teach a cell culture array comprising a chamber, inlet, outlet, and a plurality of drain channels, see Fig. 3A for example.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072. The examiner can normally be reached M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798